DETAILED ACTION
Claims 1-10, 25 and 26 are currently pending.  Claims 11-24 and 27-30 are cancelled. Claims 3, 5, 8, 10 and 25 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/JP2018/021381, filed June 4, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to JP application 2017-110128, filed June 2, 2017.  A certified copy of the foreign priority document is present in the application file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.  
Claim 1 recites the following phrase: “…wherein when a solvent with which the dried hydrogen can be impregnated…” It appears the word “hydrogen” should be spelled “hydrogel” so the phrase reads as follows:
 “…wherein when a solvent with which the dried hydrogel can be impregnated…
Appropriate correction is appreciated.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 9 recite the phrase “… a first solvent which is confined in a network portion of the three-dimensional network structure to lose fluidity…”
The phrase is awkwardly written and thus unclear as to whether the phrase “to lose fluidity” is referring to the three-dimensional network having some type of porosity and thus permits the loss of fluids within the hydrogel, specifically the loss of the recited first solvent upon drying, or if the phrase “to lose fluidity” is referring to the hydrogel being in a frozen state, and thus has lost the physical property of being a fluid.
In the interest of compact prosecution, given the specification at paragraphs [0138]–[0145] discloses the hydrogel is prepared by mixing the first solvent with a mixture of polyvinyl alcohol and thereafter subjected to freezing to cause gelation of the mixture of the first solvent and polyvinyl alcohol, it is noted the phrase “a first solvent which is confined in a network portion of the three-dimensional network structure to lose fluidity…” is interpreted to mean the first solvent is confined within the hydrogel and the solvent is capable of freezing.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claims 1-10, 25 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al., (Technology and Health Care 12 (2004) 225-233; see PTO 892) (“Ohta”), as evidenced by Choi et al., (US 2010/0105801; see PTO-892) (“Choi”).
Ohta is directed to vascular models prepared from poly-vinyl alcohol (PVA) hydrogels (PVA-H) that are useful for in vitro simulations of vascular pathologies (Abstract; Conclusions; Figs. 3, 7 and 8).  Ohta teaches that PVA hydrogels have been developed as a standard for measuring biomechanical characteristics of soft tissues (1. Introduction, fourth full paragraph, page 226).
Regarding claims 1, 6 and 9, Ohta exemplifies mixing DMSO (dimethyl sulfoxide) and water to prepare a solution comprising 80% DMSO and 20% water as a solvent (i.e. first solvent).  PVA was dissolved in the DMSO/water solvent at 140C for two hours. Thereafter, the PVA solution was cast in a transparent box containing a wax replica of vascular models.  The cast was placed in the freezer (-20°C) for 24 hours (2.1 Gelation of PVA and lost was technique, page 227).
Ohta teaches that in using the lost wax techniques, after solidification of the PVA hydrogel, the wax was drained by heating, thus removing the vascular template (Abstract, Materials and methods).  Ohta (2.3 Friction Test, first paragraph, page 228) teaches five types of vascular models were prepared for friction testing, including a PVA-H dried hydrogel (PVA-H (dry)), which reads on “a dried tissue model”.  Thus, Ohta teaches a dried vascular tissue model comprising a dried hydrogel composition comprising a polyvinyl alcohol resin and a DMSO/water solvent (i.e. first solvent).
Choi evidences that PVA-hydrogels are networks of hydrophilic polymers (paragraph [0307]). Thus, Ohta’s disclosed PVA-hydrogel necessarily comprises a three-dimensional network structure.
Further regarding claims 1, 6 and 9, as to the limitation that a first solvent is confined in a network portion of the three-dimensional network structure, it is noted that Choi evidences that dehydration of the PVA gels can renders molecules physically trapped inside the PVA gel network by densification, pore collapse, or further PVA crystallization (paragraph [0147]). Thus, Ohta’s disclosed PVA-hydrogel is considered to necessarily confine the DMSO/water solvent in the polymer network of the three-dimensional network structure, thus meeting the limitation of claims 1, 6 and 9.
Further regarding claims 1, 6 and 9, as set forth above at the rejection under 35 USC 112(b), it is noted the phrase “a first solvent which is confined in a network portion of the three-dimensional network structure to lose fluidity…” is interpreted to mean the first solvent is confined within the hydrogel and the solvent is capable of freezing.  
As discussed above, Ohta’s disclosed PVA-hydrogel is considered to necessarily confine the DMSO/water solvent in the polymer network of the three-dimensional network structure. Further, Ohta teaches the PVA-hydrogels are subjected to freezing thus the solvent is capable of freezing, thus meeting the limitations of claims 1, 6 and 9.
Thus, Ohta’s disclosed dried vascular tissue model comprising a dried hydrogel composition comprising a polyvinyl alcohol resin and a DMSO/water solvent (i.e. first solvent), thus anticipating claims 1, 6 and 9.
Additionally, regarding claims 1, 6 and 9:
 Claim 1 further recites:
“wherein when a solvent with which the dried hydrogen can be impregnated is used as a second solvent and the dried hydrogel is impregnated with the second solvent to form an impregnated hydrogel, the impregnated hydrogel has a modulus of elasticity in shear of 0.9 x 102 to 2.1 x 102 kPa.”

Claim 6 further recites:
“wherein when a solvent with which the dried hydrogel can be impregnated is used as a second solvent and the dried hydrogel is impregnated with the second solvent to form an impregnated hydrogel, the impregnated hydrogel has a viscosity of 4.8 to 17.6 kPa.”

Claim 9 further recites:
           “wherein when a solvent with which the dried hydrogel can be impregnated is used as a second solvent and the dried hydrogel is impregnated with the second solvent to form an impregnated hydrogel, the ratio of a second Young's modulus at a strain of 0.5 of the impregnated hydrogel to a first Young's modulus at a strain of 0.5 of the hydrogel composition is 0.39 to 0.69.”

The above recited limitations reciting “…wherein when a solvent with which the dried hydrogel can be impregnated is used as a second solvent…” are directed to the effects when a second solvent is added at some point in the future and the dried hydrogel is re-hydrated. It is noted the instant claims are directed to a dried hydrogel product, per se.  The claims do not positively recite the addition of a second solvent. The recited limitations appear to be directed to the manner by which a hydrated hydrogel will be used at some point in the future. 
Although claims 1, 6 and 9 states the phrase “…when a solvent with which the dried hydrogel can be impregnated is used as a second solvent…”, these limitations are considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claims 2, 4-5 and 7 and the limitations directed to the temperature of the second solvent, it is noted, as discussed directly above, the limitations regarding a second solvent are directed to the effects when a second solvent is added at some point in the future and the dried hydrogel is re-hydrated and are thus directed to the intended use of the dried hydrogel. As noted above, compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 3 and the limitation directed to the viscosity of the impregnated hydrogel, it is noted, as discussed above regarding claims 2, 4-5 and 7, the limitation regarding the impregnated hydrogel are directed to the effects when a second solvent is added to the dried hydrogel at some point in the future and the dried hydrogel is re-hydrated. Thus, the recited limitation is directed to the intended use of the dried hydrogel. As noted above, compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 8 and the limitations directed to the ratio of the second Young’s modulus of the impregnated hydrogel to a first Young’s modulus, it is noted as discussed above regarding claims 2, 4-5 and 7, the limitation regarding the impregnated hydrogel are directed to the effects when a second solvent is added to the dried hydrogel at some point in the future and the dried hydrogel is re-hydrated. Thus, the recited limitation is directed to the intended use of the dried hydrogel. As noted above, compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 10 and the limitation “wherein a stress at a strain of 0.25 to 0.5 of the hydrogel composition is 64.0 to 146.0 kPa”, it is noted that although Ohta discloses measuring compressive moduli of the prepared PVA-hydrogels (2.2 Measurements of complex modulus, second paragraph, page 227), Ohta does not further comment on stress-strain parameters as specifically recited in claim 10.  However, Ohta teaches the hydrogels are prepared using the same polyvinyl alcohol component as disclosed in the instant specification, and Ohta teaches the hydrogels are prepared by freezing, as disclosed in the instant specification (paragraphs [0139]-[0145]).  Therefore, though Ohta does not state the stress at a strain of 0.25 to 0.5 of the hydrogel composition is 64.0 to 146.0 kPa, the fact that Ohta carries out the same method steps for preparing the PVA-hydrogel as in the instant application means that any and all results of the method of Ohta, whether recognized at the time of publication or not, were inherently achieved by the reference method, thus anticipating claim 10.
Regarding claims 25 and 26,Ohta teaches the PVA-hydrogel is used to prepare vascular models, thus anticipating claim 25 and 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (US 2010/0105801; see PTO-892) (“Choi”), as evidenced by National Cancer Institute (Structure of Skeletal Muscle, SEER Training Modules; see PTO-892) (“National Cancer Institute”).
Choi is directed to poly(vinyl alcohol hydrogels (PVA-hydrogels) and methods of implanting for treating osteochondral defects (Abstract and paragraph [0010]). Choi teaches the hydrogels are prepared by combining aqueous solutions of PVA with an aqueous solution of poly(acrylic acid) (PAA) to form a homogeneous PVA-PAA solution, which is further combined with an aqueous solution of poly(ethylene glycol) PEG to form a homogeneous solution of PVA-PAA-PEG.  The solution is cooled to room temperature or temperatures below room temperature thus forming a PVA-hydrogel (paragraphs [0011]-[0012]).
Regarding claims 1, 6 and 9, claim 58 of Choi claims a dehydrated PVA-hydrogel made by a process according to claim 2. Choi’s claim 2 claims the PVA-hydrogel is made by the following process:
a) contacting an aqueous solution of poly(vinyl alcohol) (PVA) with an aqueous solution of poly(acrylic acid) (PAA) at a temperature above the room temperature, thereby forming a homogenous PVA-PAA solution; 
b) contacting the PVA-PAA solution with an aqueous solution of polyethylene glycol (PEG), thereby forming a homogenous PVA-PAA-PEG solution; and 
c) cooling the PVA-PAA-PEG solution to room temperature or below, thereby forming a PVA-hydrogel.
Choi’s claim 19 claims the PVA-hydrogel is dehydrated to remove part or all of the water content.
Thus, Choi’s disclosed dried PVA-hydrogel reads on a product of a hydrogel composition comprising a polyvinyl alcohol resin and an aqueous solvent (first solvent) as recited in claims 1, 6 and 9. 
Further regarding claims 1, 6 and 9, as to the limitations directed to the hydrogel composition having a polyvinyl alcohol having a three-dimensional network structure and the first solvent is confined in a network portion of the three-dimensional network structure to lose fluidity, it is noted that, although claims 2, 19 and 58 of Choi do not further comment on whether or not the hydrogel comprising polyvinyl alcohol has a three-dimensional network structure, it is noted that Choi, paragraph [0307], teaches the PVA-hydrogels, including the dehydrated PVA-PAA-PEG-hydrogels, are networks of hydrophilic polymers containing absorbed water that can absorb mechanical energy before failure. Choi, at paragraph [0147], further teaches dehydration of PAA containing PVA gels can render PAA molecules physically trapped inside the PVA gel network by densification, pore collapse, or further PVA crystallization. Therefore, it is considered that Choi’s disclosed dehydrated (dried) hydrogel has a three-dimensional network structure that confines the aqueous solvent (first solvent) in the network portion of the three-dimensional network structure, thus meeting he limitations of claim 1.
Further regarding claims 1, 6 and 9, as set forth above at the rejection under 35 USC 112(b), it is noted the phrase “a first solvent which is confined in a network portion of the three-dimensional network structure to lose fluidity…” is interpreted to mean the first solvent is confined within the hydrogel and the solvent is capable of freezing.  
As discussed above, Choi teaches the PVA-hydrogels, including the dehydrated PVA-PAA-PEG-hydrogels, are networks of hydrophilic polymers (paragraph [0307]) and claim 2 of Choi claims the aqueous PVA-PAA-PEG hydrogel was subjected to freezing and thereafter thawed to form the hydrogel. Thus, Choi’s aqueous solvent (first solvent) is confined within the hydrogel and the solvent is capable of freezing, thus meeting the limitations of claims 1, 6 and 9.
Further regarding claims 1, 6 and 9 and the phrase “A dried tissue model”, it is noted that, although claims 2, 19 and 58 of Choi do not further comment on whether or not the dehydrated (dried) PVA-hydrogel is a dried tissue model, Choi (paragraph [0185]) teaches the disclosed PVA-hydrogels are used in a body to augment or replace any tissue such as cartilage, muscle, breast tissue, nucleus pulposus of the intervertebral disc, other soft tissue.
Thus, Choi does render obvious the dehydrated (dried) PVA-hydrogel is a dried tissue model, that is, Choi teaches the limitations required by the current claims and as all limitations are found in one reference it is held that the dehydrated (dried) PVA-hydrogels are dried tissue models, is within the scope of the teachings of Choi, and thus renders the invention of claims 1, 6 and 9 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion that the disclosed PVA-hydrogels are used in a body to augment or replace any tissue such as cartilage, muscle, breast tissue, nucleus pulposus of the intervertebral disc, other soft tissue.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Choi.
Further regarding claims 1, 6 and 9:
 Claim 1 further recites:
“wherein when a solvent with which the dried hydrogen can be impregnated is used as a second solvent and the dried hydrogel is impregnated with the second solvent to form an impregnated hydrogel, the impregnated hydrogel has a modulus of elasticity in shear of 0.9 x 102 to 2.1 x 102 kPa.”

Claim 6 further recites:
“wherein when a solvent with which the dried hydrogel can be impregnated is used as a second solvent and the dried hydrogel is impregnated with the second solvent to form an impregnated hydrogel, the impregnated hydrogel has a viscosity of 4.8 to 17.6 kPa.”

Claim 9 further recites:
           “wherein when a solvent with which the dried hydrogel can be impregnated is used as a second solvent and the dried hydrogel is impregnated with the second solvent to form an impregnated hydrogel, the ratio of a second Young's modulus at a strain of 0.5 of the impregnated hydrogel to a first Young's modulus at a strain of 0.5 of the hydrogel composition is 0.39 to 0.69.”

The above recited limitations reciting “…wherein when a solvent with which the dried hydrogel can be impregnated is used as a second solvent…” are directed to the effects when a second solvent is added at some point in the future and the dried hydrogel is re-hydrated. It is noted the instant claims are directed to a dried hydrogel product, per se.  The claims do not positively recite the addition of a second solvent. The recited limitations appear to be directed to the manner by which a hydrated hydrogel will be used at some point in the future. 
Although claims 1, 6 and 9 states the phrase “…when a solvent with which the dried hydrogel can be impregnated is used as a second solvent…”, these limitations are considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claims 2, 4-5 and 7 and the limitations directed to the temperature of the second solvent, it is noted, as discussed directly above, the limitations regarding a second solvent are directed to the effects when a second solvent is added at some point in the future and the dried hydrogel is re-hydrated and are thus directed to the intended use of the dried hydrogel. As noted above, compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 3 and the limitation directed to the viscosity of the impregnated hydrogel, it is noted, as discussed above regarding claims 2, 4-5 and 7, the limitation regarding the impregnated hydrogel are directed to the effects when a second solvent is added to the dried hydrogel at some point in the future and the dried hydrogel is re-hydrated. Thus, the recited limitation is directed to the intended use of the dried hydrogel. As noted above, compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 8 and the limitations directed to the ratio of the second Young’s modulus of the impregnated hydrogel to a first Young’s modulus, it is noted as discussed above regarding claims 2, 4-5 and 7, the limitation regarding the impregnated hydrogel are directed to the effects when a second solvent is added to the dried hydrogel at some point in the future and the dried hydrogel is re-hydrated. Thus, the recited limitation is directed to the intended use of the dried hydrogel. As noted above, compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 10 and the limitation “wherein a stress at a strain of 0.25 to 0.5 of the hydrogel composition is 64.0 to 146.0 kPa”, it is noted that although Choi discloses measuring strain vs time (FIGs. 3-7, for example), Choi does not further comment on stress-strain parameters as specifically recited in claim 10.  However, Choi teaches the hydrogels are prepared using the same polyvinyl alcohol component as disclosed in the instant specification, and Choi teaches the hydrogels are prepared using the same freeze-thaw cycles as disclosed in the instant specification (paragraphs [0139]-[0145]).  Therefore, though Choi does not state the stress at a strain of 0.25 to 0.5 of the hydrogel composition is 64.0 to 146.0 kPa, the fact that Choi carries out the same method steps for preparing the PVA-hydrogel as in the instant application means that any and all results of the method of Choi, whether recognized at the time of publication or not, were inherently achieved by the reference method.
Regarding claim 25, Choi teaches the dried PVA-hydrogels can be used in a body to augment or replace any tissue such as cartilage, muscle, breast tissue, nucleus pulposus of the intervertebral disc, or other soft tissue, which reads on “the tissue is a body soft tissue”, thus meeting the limitation of claim 25.
Regarding claim 26, Choi teaches the dried PVA-hydrogels can be used in a body to augment or replace any tissue such as muscle tissue. National Cancer Institute evidences that muscle tissue is a vascularized tissue (page 1). Thus, Choi’s disclosed muscle tissue is considered to meet the limitation of claim 26.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633